I114th CONGRESS2d SessionH. R. 6228IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Boustany introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend and modify the alternative fuel and alternative fuel mixture credits. 
1.Extension and modification of alternative fuel and alternative fuel mixture credits 
(a)Extension and alternative fuel and alternative fuel mixture credits 
(1)Alternative fuel creditSection 6426(d)(5) of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2021. (2)Alternative fuel mixture creditSection 6426(e)(3) of such Code is amended by striking December 31, 2016 and inserting December 31, 2021.
(3)Outlay payments for alternative fuelsSection 6427(e)(6)(C) is amended by striking December 31, 2016 and inserting December 31, 2021.  (b)Alternative fuel credit allowed for fuel used in qualifying landscape equipment (1)In generalSection 6426(d)(1) of such Code is amended by inserting sold by the taxpayer for use as fuel in qualifying landscape equipment, after in aviation,. 
(2)Qualifying landscape equipmentSection 6426(d) of such Code, as amended by subsection (a)(1), is amended by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively, and by inserting after paragraph (3) the following new paragraph:  (4)Qualifying landscape equipmentFor purposes of this subsection, the term qualifying landscape equipment means any equipment which— 
(A)is of a type used in landscaping or similar activities, (B)is powered by an engine capable of running only on alternative fuel, and 
(C)is not designed primarily for carrying or towing persons or loads from one place to another.. (c)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2016. 
